_.


     ..




             OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                              AUSTIN




                                                            aml ihe aooaapany-
                                                          . B. .orlandlex and
                                                            an4 &I188hula
                                                               oi %xarr by
                                                              rk puxpow8,
                                                             orrraMlana6
                                                          nvllle,~Toxa8,rho
                                                           e ~urohaesthen-
                                                           a6 a denetlon

                                              on o? thl8 departgent in




     $:I.
     :~'~                     Ii the abooo quertLonf8 anawsr-
                             the negative,oan elthexthe Texas
     p
     ,i.     State Ptykrr Board or urotheragsnoyoiLthe pste
     I:.     of Texas or the Btato or Tmm    lea&e aaid ptip~rbjr
     Z~..'
     ;,;     for ninety-nlno(991 yeare t6 a ~ooellyorganized
             oorpoxatlon   or   Board   OS   Tru8t00e.w
                                                                    38




trable     olenn     Link,'Pee e



            Under thr authorityof Artlolo6070b,Vernon*a
 AauotatedQtil Statutes,the.TexuaStateParka Boar4 ao-
 oepted tha  gift or lap4 on Deoembor16, 1983; an4 dnoo
 192JSthlm area Qmmzlbed in s&Y deeds he8 been operated
 a8 a pu8liopa*.
            fhe 'peXa8 Park8'hrd i8 a &ate ageno~, in the
 nature of a quasi-publiooorporation,    oroatod Id aaplo~wi
 by the State iOr tho porpore of initlatfnga ~OYe!&Witlook-
 lng to the 08t6blbhWnt lvwWal3y of a~ayatemOS Stat.
 Park8 .ror the benoflt  o? th@ pooplo, 8OOU.FBd either by 60-
 nation or purobmm, or e8tabli8hodon @J&Jlan4 oWnad by the
 Eta tOl?#allable  for 8UOh pUX&@8..' SW Aote~19Z5,   38th La.,
 and 0. s. Ch. SS, PO SS, ) 31 Aot819S7, 45th Lo&, 8. 8.
 No.~M9, 1 11 Artlole6069, V.A.C.8.t57 IBr. Jur., p.65;
 11 Tim. Jur. ~68s q6S.
           %lOSS 8psoifioailf authorirodby the Colutltu-
tioa"orStatUte#i auoh Stat6 agonoira have no power or au-
thorityto oomey any of tb propertyaoqulredby them foi
the pUrpo808  02 oarxyingout,thr duties 4elegatoU td them.
Whoa authorlnobby statuteto oomy rqoh gx!operty,    they
mgt it&" 8tl'iOt&+i the manner.pro+Ued t@min.        S7 ‘hr.
      .        l



                   Hhatorsr'pow~r
                                or authoritythe 8tate Parka Boar4
ha8 t0 dfw088   Oi Uy   Of it8 Qi'QWty   d   th0 -Or  by WhiOh
 the 8W  IRay bo oOIIY0J.d i8 Ue&‘iVOd fro8 ArtiOle606t$ R.&S.,
,88 amendadby &t8   X939, 46th Leg., R.S., 8. B. Ro. 898, ( I,
.p*816.
                   ~OOtiOii
                          1 Oi'tM8 Aot ma48 in part am r0ii0w
                   “. . .
                   "mhe   8&I   &6rd.   8hrili OOiiOit   dOMtiOM
          to th8 gtato Of traota or land, large or 8mall,
          to bd w&l by the S?Ma for tho purpom    ai pub-
          llo.pwks and/ormonitional arear?,    and.aaid
          Boar4 18 hsreby,.authori~crd
                                     to aoaapt$a~behel~
          of ths Btats th&,!ltlato any such traot or
          traotcrof land. :. oi"$f title'toa elte has
     Iionorabla
              Glenn Link, Page S



                besam  Ysrted In the State ?or park purpo8er
                and tb  8ito $8 dSOmd qnauitablo@we State
                Puk by the State'Puk8 Boar& . ., tho Boar4
                18 henby authorlxs4an4 ampowerodto tramiar
                tit10 to another 8tata Demrtmant or inrtltu-




                tb&8     8tatUti.     it.mUSt   d0 80   by      a tUO-third8-
                (II/S)'Yot.
                          Of tMmmber8 Of the Bmrd, an4 pro-                          _
                rldingthattho~lmlrmaao?tho BoarU8hall aigta
                ti      ill8truPtWt8 6llthOria.d under thi8 ht,.                AS
      .~   .    amendedA0t8          lOSO, 46th Leg., p. 816.**(Under-
                80&w          OWE)

                         ~~CbVikl8
                          objeot O? th@ Leglalature.5.n
                                                      area&g                             %
     Ar&ole 4040 -8,to direst the Statehrkr    Board OS title
     to laXId rhluh i8 MIIuitablO?Or park pUrjWjWai$;l~ ;I-,
     8it       8UOh     3And t0 be &ttt$to’ Other       U808.
     the Board und*r th18 8tatuteto reoonroy&&ted lands to
     th+ Uoaor, thor8o?~~wt,howover,be OXWO18.d in mtlfot
     oollir3iana8
                with the.mtatute.
                  pphethor or not tbs State Parka B&4 ho the au-
     8horlXy  to T@V*8t       tit10 to.Mid 1ti8 into a group Of known
     OitiSU&8   rh0   Odu*OtOb    by popular8Ub8OriptiOn   a Sum O?
     money dth.uhioh 8al4 oltlsew pUZOha8Od          the lu@m dworlbed
.,   in the rubdttod        4ood8 arid 4onate~ @aid land to the atat0
     ?Or park purpwm ,or whothor authorityexlIWI to rOToat title
     to mame lntai looallyorganlxedoorporatlonor board of
     tTU8t.W  mU8t be ?Ound, l? anr, in the pmtinhnt ~rtla Of the
     rtatuto           abovo underaoorotl.
               It lr the opiniono? thla dep+rtmentunder the par-
     tioular faot 8ituatloaherein 808 out that the &it made by
     the twenty-?lyooltizen8or Stephenrllle,  aora or lem, oon-
     8tltute4a land donetlonto the State for p8rk purpose wlth-
     In tha rwnlng o? the 8tatute) au4 that thereion,a moon-
     toyan may be ma40 to ma14 4onoraun4er tlm autborltyan4
     manner providedlb the 8tatuto.
                                i
                                                                                           ...-.
                                                                                           .,    3aw.

         Hmorable 018nn Linlc,Pq8 4

.,..”
                           Vndor the     olau8eof ArtIdle   6068,‘tuulerworod by
         ~8, ,w an of the Opinion              thatthe Stat8 P8rk8 @am% ha8
         the nquldto authority to brewfor title to tho 8614 4onrkt6d~
         hIId  to thi doaor8~thoroot In srdor to pemlt 8&d lea.to
         bo put to other WI8 ?dn    the #ama 18 unnuitablofor &a*
         P-?-.8*

                           Itwoula?ollow thatbo0aume th8propo88&18oally
         organlmd          OOTpWabiOlh OT board of      tXU8tW8   won        no0 in ?a08
         tW        roti   donor8   of   %ho lnnd   that raoomoymoe      to    8al4 bodl.8
        .rouldbe lmpmpirmd    lllog&    boOOrdiZ@f,                  YOU2      ?bSt      qU@8-
         tlon mwt bo uuuorad. in the ae&atire.
                          We haY0 OaZOfUlly OX8dMd th0 v6riOW 8868utm8.
         under T&lo 103, R.WJ.,          &tlolw  6087 to 60810, lnolwlYo,
         V.A.O.&,  tith 86?8nn88 to th8 pmer8 of the Stats park8
         Board or other War     subomllnate Stat8 ag8nolw.to dl8-
         pO8. or State park lan48, and rind no Oxpr888 d8loeation
         Ofluthwlty   80 any Stat8 sgOhy to ha&J 8aib -8.       Ill
         the lbaenoa of 8uoh authority your 8eoond quarrtlonmart bs
         an8noa-84inth8            n8gatlt8.
                                                        deolaro
                           Shoul4the War4 in 188 juaepwnt                          8dd
         18nd un8u%tablr for park~purpcao8 a ndla th elvOnt th a at
         neon~eyam~ thwoo? to th* orlglnal Qnor8 18 voted favor-
         ably, the 8tato Park8 Board 8hOuld nquln   mob proof a8
         will ooapl.tOlJ 86ti8ij it a8 to the -8    Of dll QSmarU
                                 to tho projeot sod l? reoonveyonoo
         ralrln@any 88n;liributlon
         18 mid* it 8h0da bo to all 8uoh pormoak
                                                        Youn verytruly




          FIRST ASSIS"AXT
          ATTORNEY GEbTERAL

                                                              Che8ter &. 01118on